United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-357
Issued: October 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2010 appellant filed a timely appeal from a November 2, 2010 Office
of Workers’ Compensation Programs (OWCP) merit decision denying her claim for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury in the performance of duty on June 24, 2009, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the November 2, 2010 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant requests that OWCP pay an outstanding medical bill for medical
services rendered by a physician and physical therapist and reimburse her for her insurance
copays, traveling expenses for fuel and medication.
FACTUAL HISTORY
This case has previously been before the Board. On July 23, 2009 appellant, then a 44year-old access control security officer, filed a traumatic injury (Form CA-1) alleging that on
June 24, 2009 she sustained wrist pain due to continuous hand use in the performance of duty.
Following a denial of her claim on September 9, 2009 she filed an appeal with the Board. On
October 22, 2010 the Board issued an order remanding case for proper consideration of all the
evidence of record and a de novo decision on the merits.3
In an October 20, 2009 medical report, Harris Patel, a physician’s assistant, diagnosed
tenosynovitis of hand/wrist and wrist sprain or strain. He reported that appellant worked with a
joystick at work and her symptoms were made worse with activity. Mr. Patel indicated that xrays of the wrist revealed no evidence of fracture, bone lesions or other abnormalities.
By decision dated November 2, 2010, OWCP denied appellant’s claim on the basis that
the factual and medical evidence submitted was insufficient to establish fact of injury. It found
that the only medical diagnosis of record was provided by a physician’s assistant who is not
considered a physician under FECA unless the medical report is countersigned by a physician.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury5 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
3

Docket No. 09-1653 (issued March 26, 2010).

4

5 U.S.C. §§ 8101-8193.

5

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

T.H., 59 ECAB 388 (2008). See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989); M.S., Docket No. 10-1798 (issued May 4, 2011).

2

evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
OWCP accepted that the June 24, 2009 incident occurred as alleged. Given that appellant
has established a June 24, 2009 employment incident, the question becomes whether the
employment incident caused a compensable injury under FECA.9 The Board finds that appellant
did not submit sufficient medical evidence to support that the accepted employment incident
caused or aggravated her condition.10
The medical report from Mr. Patel, a physician’s assistant, is of no probative value as he
is not a physician under FECA.11 As such, the Board finds that appellant did not meet her
burden of proof with this submission.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
has failed to meet her burden of proof.
On appeal, appellant requested that OWCP pay an outstanding medical bill for medical
services rendered by a physician and physical therapist and reimburse her for her insurance
copays, traveling expenses for fuel and medication. OWCP, however, did not adjudicate the
issue of appellant’s incurred medical expenses. Ordinarily, the employing establishment will
authorize treatment of a job-related injury by providing the employee a properly executed (Form

7

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

8

Id. See Gary J. Watling, 52 ECAB 278 (2001).

9

See L.N., Docket No. 10-1695 (issued May 3, 2011).

10

See Robert Broome, 55 ECAB 339 (2004).

11

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

3

CA-16) within four hours.12 In this case, the record does not contain a (Form CA-16) or any
other authorization from OWCP for medical treatment. Additionally, there is no evidence of an
emergency or other unusual circumstance.13 Therefore, the Board finds that the evidence does
not support reimbursement for the medical expenses.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on June 24, 2009.

12

Val D. Wynn, 40 ECAB 666 (1989); see also D.R., Docket No. 10-899 (issued January 6, 2011); Federal
(FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter 3.300.3(a)(3)
(September 1995).
13

Under section 8103 of FECA, OWCP has broad discretionary authority to approve unauthorized medical care
which it finds necessary and reasonable in cases of emergency or other unusual circumstances. 5 U.S.C. § 8103; 20
C.F.R. § 10.304. See L.B., Docket No. 10-469 (issued June 2, 2010); see also Val D. Wynn, D.R., and Chapter
3.300.3(a)(3), supra, note 12.

4

ORDER
IT IS HEREBY ORDERED THAT the November 2, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

